United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0960
Issued: October 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 1, 2019 appellant, through counsel, filed a timely appeal from a February 26,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the February 26, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her left lower extremity, warranting a schedule award.
FACTUAL HISTORY
On September 9, 2016 appellant, then a 28-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 6, 2016 she sustained an ankle sprain and blow to
the knee when she reportedly lost her footing when walking down steps while in the performance
of duty. She stopped work on September 7, 2016. On the reverse side of the claim form, the
employing establishment indicated that the injury occurred in the performance of duty.
In a September 7, 2016 examination report, Dr. David Pommerening, an occupational and
preventive medicine specialist, conducted an examination diagnosing left knee contusion and left
ankle sprain. He authorized appellant to return to modified duty.
On October 12, 2016 OWCP accepted appellant’s claim for left knee contusion.
Appellant continued to receive medical treatment. In an April 4, 2018 report, Dr. Elizabeth
Hall, a Board-certified physiatrist, recounted appellant’s complaints of pain in the left knee, both
medial and laterally. Upon examination of the left knee, she observed that appellant could bear all
her weight on the left leg without pain or tenderness. No effusion or instability was reported in
the knee. Dr. Hall diagnosed resolved left patellar tendinitis status post September 6, 2016 work
injury and left tibial/sural neuropathy status post September 6, 2016 work injury with some
continued pain. She recommended that appellant return to work without restrictions. Dr. Hall
reported that appellant had reached maximum medical improvement.
On July 2, 2018 appellant filed a claim for a schedule award (Form CA-7).
In a July 10, 2018 development letter, OWCP requested that appellant provide an
impairment rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).4 It afforded her 30 days to
submit the requested information.
By decision dated August 13, 2018, OWCP denied appellant’s claim for a schedule award
finding that she had not submitted sufficient evidence to establish permanent impairment of a
scheduled member or function of the body causally related to her accepted September 6, 2016
employment injury.
On August 23, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was held on
January 3, 2019.

4

A.M.A., Guides (6th ed. 2009).

2

OWCP received a series of medical reports dated from September 19, 2016 to July 26,
2017 regarding appellant’s continued complaints of left knee pain.
In a January 30, 2019 statement, appellant explained that she experienced difficulty with
her leg at the onset of her fall and that her diagnosis changed after her physician ordered diagnostic
testing. She alleged that the final diagnosis would have been evident had diagnostic testing been
ordered at the onset of her fall.
By decision dated February 26, 2019, an OWCP hearing representative affirmed the
August 13, 2018 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. For consistent results and to ensure equal justice, the Board has authorized the use of
a single set of tables so that there may be uniform standards applicable to all claimants. 7 For
schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2009.8 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury. 10 OWCP’s procedures
provide that, to support a schedule award, the file must contain competent medical evidence which
shows that the impairment has reached a permanent and fixed state and indicates the date on which
this occurred, describes the impairment in sufficient detail so that it can be visualized on review,
and computes the percentage of impairment in accordance with the A.M.A., Guides.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her left lower extremity, warranting a schedule award.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

D.S., Docket No. 18-1140 (issued January 29, 2019); Isidoro Rivera, 12 ECAB 348 (1961).

10

D.F., Docket No. 18-1337 (issued February 11, 2019); Tammy L. Meehan, 53 ECAB 229 (2001).

11

Supra note 9 at Chapter 2.808.5 (March 2017).

3

OWCP accepted that on September 6, 2016 appellant sustained a left knee contusion while
in the performance of duty. On July 2, 2018 she filed a claim for a schedule award.
Although the treatment records covering the period September 19, 2016 to July 26, 2017
reference appellant’s ongoing left knee complaints, the medical evidence provided did not include
an impairment rating in accordance with the sixth edition of the A.M.A., Guides.
The most recent medical report of record is an April 4, 2018 report by Dr. Hall who
recounted appellant’s complaints of continued left knee pain and provided examination findings.
Dr. Hall diagnosed resolved left patellar tendinitis and left tibial/sural neuropathy status post
September 6, 2016 work injury with some continued pain. She reported that appellant had reached
maximum medical improvement. Dr. Hall did not provide an impairment rating.
The Board finds that appellant has submitted no medical evidence in conformance with the
sixth edition of the A.M.A., Guides establishing that she has permanent impairment of her left
lower extremity due to her accepted left knee injury. Consequently, appellant has not established
entitlement to a schedule award. 12
On appeal counsel alleges that the decision was contrary to law and fact. The Board finds
that his argument is without merit as he has not submitted any medical evidence to establish that
her left knee injury caused any permanent impairment to her left lower extremity. 13
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her left lower extremity, warranting a schedule award.

12

See C.T., Docket No. 18-0544 (issued May 22, 2019).

13

See G.S., Docket No. 17-0481 (issued July 25, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2019 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: October 7, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

